Young, J.,
with whom Mowbray, C. J., joins,
dissenting:
Respectfully, I dissent.

*554
The Material Facts

In January 1984, after a plea of guilty was entered, the district court sentenced Kelly to serve fifteen years in the Nevada State Prison. In November 1984, Kelly moved to withdraw his plea, arguing that his defense counsel had failed to recognize a possible defense and that the State had breached the plea bargain. Specifically, Kelly argued that he had agreed to plead guilty in exchange for the State’s recommendation at sentencing that he receive no more than five years. However, at sentencing, the State recommended that Kelly be “sentenced to at least, well, to five years.” Thus, reasoned Kelly, the State implicitly recommended more than five years. The district court denied this motion.
In February 1988, Kelly filed a petition for a writ of habeas corpus in the federal district court, arguing that he pled guilty based on unfulfilled promises of counsel. In support, he attached a letter allegedly written by Laura FitzSimmons (FitzSimmons), his former defense counsel. In the letter, FitzSimmons purportedly stated that in exchange for a plea of guilty, the State and the trial judge had agreed that Kelly would receive only a five-year sentence. (Oddly, Kelly did not make this argument when he moved to withdraw his guilty plea.) Based on this letter, Kelly was charged in state court with offering false evidence and forgery.
At trial, FitzSimmons testified that she did not enter into an agreement with the State and the trial judge as to Kelly’s maximum sentence. Such an agreement would have been impossible because counsel are not authorized to guarantee a maximum sentence; counsel may merely recommend a sentence. The trial judge retains the authority to reject or accept the recommendations from counsel.1 Moreover, district judges in Nevada are not involved in the plea negotiations.
FitzSimmons also testified that she did not draft, nor did her secretary type, the letter. In fact, the typeface under her signature was larger than the typeface of the body of the letter. Her office, however, used only one style of typeface for letters. She further noted that the letter indicated that it had been hand-delivered to Kelly, which contradicted her policy of never hand-delivering materials to inmates.
The State next called as a witness William Maddox (Maddox), the prosecutor who negotiated the plea bargain with FitzSim-*555mons. Maddox corroborated FitzSimmons’ testimony. He testified that the trial judge was not involved in the negotiations; that in exchange for the guilty plea, Maddox agreed to recommend a five-year sentence (a recommendation which did not bind the trial judge); and that he never guaranteed Kelly that his maximum sentence would be five years.
The State demonstrated that the letter was an altered document. The State’s expert, an examiner of the genuineness of documents, identified two different styles of typeface in the letter, indicating that the document was produced by different typing instruments.
Kelly asserted a simple defense: a fellow inmate (Wiideman) who prepared and typed Kelly’s federal petition for habeas corpus forged the document. According to Kelly, Wiideman advised him to transfer his records to the prison. When they arrived, Kelly gave the records to Wiideman without reading through them. A week later, Wiideman showed Kelly the letter. Kelly was “dumbfounded” over the letter because he did not recall it being sent to him.
This defense, however, quickly dissipated. Kelly stipulated at trial that his signature appeared on the federal petition; pursuant to the petition, Kelly declared under the penalty of perjury that “he ha[d] read the above pleading and that the information contained there [was] true and correct.'” (Emphasis added.) Despite this declaration, during cross-examination, Kelly admitted that FitzSimmons had not “guaranteed” him a five-year maximum sentence. Instead, it was only his “understanding” from the circumstances.

The Prejudicial Evidence

The above facts show that the State could have convicted Kelly without resort to the sexual assault evidence.2 Nonetheless, on numerous occasions, the State introduced evidence of the nature of Kelly’s prior conviction and evidence of the dismissed charges.
During the State’s opening statement, the prosecutor mentioned that Kelly had been charged with four serious felonies and pled guilty to attempted sexual assault. FitzSimmons testified that Kelly pled guilty to attempted sexual assault and had been charged with actual sexual assault, statutory sexual assault, and attempted statutory sexual assault. Moreover, Maddox testified that he had caused a warrant to be issued, based on sexual assault, for Kelly’s arrest. In light of the already mentioned *556evidence of his prior conviction and the dismissed charges, Kelly took the stand, and during cross-examination, the State asked whether he had been charged with the four named felonies. Finally, in its closing statement, the State reiterated the four charges.3
Evidence of prior crimes, wrongs or acts is not admissible against the accused unless it is substantially relevant for some purpose other than to show the probability that the accused committed the act because of a bad character. See, e.g., Daly v. State, 99 Nev. 564, 567, 665 P.2d 798, 801 (1983). However, such evidence is admissible as proof of “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.” Id.; see also NRS 48.045(2).

The State failed to meet the requirements for admitting the prior dismissed charges.

In order for prior bad acts to be admissible, the party introducing such evidence must demonstrate the following: (1) that the acts are relevant; (2) that the acts were committed by clear and convincing evidence; and (3) that the probative value of the evidence outweighs the prejudicial value. Beck v. State, 105 Nev. 910, 911, 784 P.2d 983, 984 (1989).
The majority argues that the evidence of the dismissed chárges was relevant because it showed that Kelly knew that the letter was forged and that he offered false information in his federal petition. I respectfully disagree.
*557Relevant evidence is that evidence which has “any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence.” NRS 48.015; see also Beck, 105 Nev. at 912, 784 P.2d at 984.
There is no evidence in the record to establish that Kelly had been promised a maximum five-year sentence. During his arraignment, the district court asked Kelly whether he understood that sentencing was strictly up to the trial judge. Kelly responded, “Yes, sir, I do.” When Kelly moved to withdraw his guilty plea, he failed to mention the alleged agreement which guaranteed him a five-year sentence. Additionally, both FitzSimmons and Maddox testified that they had not guaranteed (nor could they guarantee) Kelly a five-year maximum sentence. In fact, Kelly admitted that he had not been promised such a sentence. Obviously, when Kelly filed the federal petition, he knew it contained false evidence — the letter which had been doctored by either Kelly or a fellow inmate. Therefore, the State could have demonstrated Kelly’s knowledge without reference to the dismissed charges, and the dismissed charges did not tend to prove or disprove any of the material facts in Kelly’s forgery trial.
Even if the aforementioned evidence is relevant and tends to prove one of the possible facts enumerated in NRS 48.045(2), it is not admissible if its prejudicial effect outweighs the probative value. Daly, 99 Nev. at 567, 665 P.2d at 801. As we stated in Tucker v. State, 82 Nev. 127, 412 P.2d 970 (1966):
Whenever the problem of evidence of other offenses confronts a trial court, grave considerations attend. The danger of prejudice to the defendant is ever present, for the jury may convict now because he has escaped punishment in the past. . . . Indeed, as our system of justice is accusatorial rather than inquisitorial, there is much to be said for the notion that the prosecution must prove the defendant guilty of the specific crime charged without resort to past conduct. Thus when the other offense sought to be introduced falls within an exception to the rule of exclusion, the trial court should be convinced that the probative value of such evidence outweighs its prejudicial effect.
Id. at 130, 412 P.2d at 971 (emphasis added) (citations omitted).
“Evidence of prior crimes is by its very nature potentially prejudicial, particularly where the crimes alleged are sexual.” Nix v. State, 653 P.2d 1093, 1098-99 (Alaska Ct.App. 1982). Because evidence of prior sex crimes is extremely inflammatory, the general rule against admission of evidence of prior crimes *558should be strictly applied in cases involving sexual assault.4 State v. Collins, 698 P.2d 969, 973 (Or.Ct.App. 1985); State v. Fears, 688 P.2d 88, 90 (Or.Ct.App. 1984). Here, the prejudicial effect was so great and the probative value, if any, was so minimal that the district court erred in admitting the evidence.
Further, reception of prior crime evidence is justified only by necessity. Tucker, 82 Nev. at 130, 412 P.2d at 971. Thus if other evidence substantially demonstrates the elements of the crime involved (such as motive, intent, identity, absence of mistake), “the probative value of showing another offense is diminished, and the trial court should rule it inadmissible even though relevant and within an exception to the rule of exclusion.” Id. at 130, 412 P.2d at 971-72. Again, the district court erred because, as noted earlier, the State could have proved its case without resort to the evidence of the prior dismissed charges.
Finally, the State never proved by “clear and convincing” evidence that the dropped charges occurred. Indeed, the State did not introduce any evidence that Kelly committed these offenses. Consequently, the State failed to meet any of the elements required to admit these prior dismissed charges into evidence, and the district court erred in so admitting the evidence.

The nature of the prior conviction was inadmissible.

While I recognize that it would have been impossible to avoid mentioning that Kelly was incarcerated, the district court, in my opinion, also erred in admitting evidence of the nature of Kelly’s prior conviction. The majority concludes that it was admissible for impeachment purposes.
This conclusion, however, initially ignores the fact that the State mentioned the nature of the felony conviction several times before Kelly testified. As with the prior dismissed charges, evidence of the nature of the felony conviction, which was introduced during the State’s case-in-chief, was not relevant.
Even so, the State improperly impeached Kelly. Although prior felony convictions may be used to impeach a defendant who testifies, such evidence should not be admitted if its probative value is substantially outweighed by danger of unfair prejudice, confusion of issues or misleading the jury. Anderson v. State, 92 Nev. 21, 23, 544 P.2d 1200, 1201 (1976); see also Givens v. State, 99 Nev. 50, 52-53, 657 P.2d 97, 99 (1983). Moreover, as *559this court stated in Givens, “[w]e recognize that assaultive crimes usually have only slight probative value with respect to veracity . . . "Id. Because of the highly inflammatory nature of the sex crime in this case and its minimal probative value, the prejudicial effect of identifying the nature of the felony conviction substantially outweighed the probative value. Thus, I would hold that the district court erred in admitting this evidence.

The error was not harmless.

The majority recognizes that the State did not prove the prior dismissed charges by “clear and convincing” evidence but concludes that this error was harmless. My brethren reason that because the evidence of the felony conviction was properly admissible, the evidence of the dismissed charges which also involved sex crimes was not prejudicial and, secondly, that there was substantial evidence to sustain the jury verdict.
As noted above, the evidence of the nature of the prior conviction was not admissible. Further, it is ironic that the majority premises the admissibility of the prior dismissed charges on the need to demonstrate Kelly’s knowledge, but then, in arguing harmless error, the majority offers a strong recitation of the evidence showing that the State did not need the evidence of the prior bad acts.
The problem is that the majority is essentially concluding that because there was substantial evidence of guilt, the error was harmless. In my opinion, harmless error should not be based simply on this criteria. We explained this point in Weakland v. State, 96 Nev. 699, 615 P.2d 252 (1980):
[Tjhis court has established certain guidelines to be followed in exercising its discretion [in determining whether the error was harmless]. These include whether the issue of innocence or guilt is close, the quantity and character of the error and the gravity of the harm charged. Underlying each of these factors is the “supervisory function of the appellate court in maintaining the standards of the trial bench and bar, to the end that all defendants will be accorded a fair trial.”
Id. at 701, 615 P.2d at 254 (quoting in part Garner v. State, 78 Nev. 366, 374 P.2d 525 (1962)) (emphasis added). Likewise, the United States Supreme Court stated it preferred a harmless error rule which was based on “whether there [was] a reasonable probability that the evidence complained of might have contributed to the conviction.” Chapman v. California, 386 U.S. 18, 23 (1967) (quoting Fahy v. Connecticut, 375 U.S. 85, 86-87 (1963)). Otherwise, through our harmless error rule, we are informing prosecutors that whenever there is substantial evidence *560of guilt, there is an open invitation for them to introduce the available prejudicial evidence. Such a result undermines the idea that every defendant is entitled to a fair trial and implies that only the innocent defendants have a right to object to errors of law. As stated by Justice Sutherland in Berger v. United States, 295 U.S. 78, 88 (1935):
[A prosecutor] is . . . the servant of the law, the twofold aim of which is that guilt shall not escape or innocence suffer. He may prosecute with earnestness and vigor — indeed he should do so. But while he may strike hard blows, he is not at liberty to strike foul ones. It is as much his duty to refrain from improper methods calculated to produce a wrongful conviction as it is to use every legitimate means to bring about a just one.
I conclude that there is a reasonable probability the needless and prejudicial introduction of the dismissed charges contributed to the conviction. Therefore, the error was not harmless.5
For the foregoing reasons, I respectfully submit that the repetitious admission of the nature of the felony conviction and the evidence of the dismissed charges denied Kelly a fair trial. I therefore would reverse the conviction and remand for a new trial.

 FitzSimmons adamantly pointed out that one of the core principles in plea negotiations is to make sure the defendant realizes that sentencing is up to the judge. In fact, before Kelly pled guilty, the trial judge asked him, “You understand, Mr. Kelly, that the matter of sentencing is strictly up to me and no person right now can predict or forecast what that sentence will be?” Kelly responded, “Yes, sir, I do.”


 The facts referred to above gave the State what some might call a “slam-dunk” case. It is to be regretted that sometimes the State seems to be influenced by what might, for lack of a better term, be called the Oscar Wilde syndrome: “Moderation is a fatal thing. Nothing succeeds like excess.”


 As the majority points out, the district court concluded that the underlying facts of Kelly’s conviction were too prejudicial to be admitted. Thus, the district court restricted the State from developing the underlying facts of the conviction and attempted to delete such facts from the exhibits. Unfortunately, the district court’s attempts to delete these facts were inadequate. In exhibit 12, a transcript of Kelly’s arraignment, the district court scribbled with ink through the language. However, the transcript is still legible, providing:
It alleges that on the particular date that you willfully, unlawfully, and forcibly attempted to subject.Kelly, who was born 12/5/68, which would make her—
THE DEFENDANT: Fourteen
THE COURT: — just about 15, yes, to sexual penetration against her will through the use and/or the threat of the use of force under conditions in which the said defendant knew or should have known that she was mentally or physically incapable of resisting and/or understanding the nature of the act because of her young years and/or relationship of father to daughter.
Similarly, in exhibit 11, the memorandum of plea negotiation, the district court attempted to delete the name of the victim, but her name was still legible.


 Prior crime evidence is likely to inflame the passions of the jury such that the jury may convict the defendant on the sole ground that he is a “bad person,” not because he was proven guilty. People v. Hoze, 241 Cal.Rptr. 14, 17 (Ct.App. 1987). I cannot imagine a crime more likely to inflame the jury and label the defendant as a “bad person” than the crime of sexually assaulting one’s own minor child.


 Several years ago during an informal meeting on prosecutorial misconduct with members of our court, a very successful and highly respected former prosecutor stated that during his service, the State usually attempted to present all evidence which might help to convict — with an underlying premise that if admitted, and later a legal issue arose, it would be addressed — usually under the banner of “harmless error.” Such a practice needlessly adds to the expense of trial, prolongs the proceedings and may even result in a new trial.